DETAILED ACTION
This action is in response to the claims filed January 14th 2019. Claims 1-24 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
The acronym “ML” occurs numerous times in the disclosure. The meaning of the acronym should be presented at least immediately after the first occurrence, as its meaning is not immediately obvious. 
Extraneous content is presented in the disclosure the header “A” on the first page of the claims as well as page 2 of the disclosure should be removed.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 and the associated claims 9-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-7, 9, 11-15, 17, and 19-23 of U.S. Patent No. 16/230602. Although the claims at issue are not identical, they are not patentably distinct from each other because the following reasons
Regarding claim 1, identifying under BRI includes the step of obtaining. For example, in order to correctly identifying a ML object a 
Instant 
16/230602
A computer-implemented method, executed on a computing device, comprising:
A computer-implemented method, executed on a computing device, comprising:
accessing an ML object collection that defines a plurality of ML objects;
accessing an ML object repository that defines a plurality of ML objects
and identifying a first ML object chosen from the plurality of ML objects defined within the ML object collection.
obtaining a first ML object selected from the plurality of ML objects defined within the ML object repository


Regarding claim 2, Selecting an object from a repository reasonably includes a permission request step. Repositories are used to store data, an obvious feature of data storage includes regulating access permissions.
Instant 
16/230602
requesting permission to utilize the first ML object.
selected from the plurality of ML objects defined within the ML object repository; (claim 1)


Regarding claim 3, Adding an object to a model is simply a narrow interpretation of testing an object for a model. Testing an ML object necessarily includes adding the ML object to the model in order to subsequently test performance or applicability. 
Instant 
16/230602
testing the first ML object for a probabilistic model.
adding the first ML object to the probabilistic model. (claim 1)


Regarding claim 4, 
Instant 
16/230602
determining whether the first ML object is applicable with the probabilistic model.
determining whether the first ML object is applicable with the probabilistic model. (claim 3)


Regarding claim 5, 
Instant 
16/230602
it is determined that the first ML object is not applicable with the probabilistic 



Regarding claim 6, 
Instant 
16/230602
identifying an additional ML object chosen from the plurality of ML objects defined within the ML object collection.
obtaining an additional ML object selected from the plurality of ML objects defined within the ML object repository (claim 5)


Regarding claim 7, 
Instant 
16/230602
testing the additional ML object for a probabilistic model.
and adding the additional ML object to the probabilistic model. (claim 5)


Regarding claim 8, 
Instant 
16/230602

determining whether the additional ML object is applicable with the probabilistic model (claim 7)


Regarding claim 9-24, The remaining claims are rejected under the same rational.

Claims 1-3, 9-11, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-14, and 19-22 of Application number 16/247219. Although the claims at issue are not identical, they are not patentably distinct from each other because the following reasons
Regarding claim 1, accessing an ML object is equivalent to obtaining a specific ML object.
Instant 
16/247219
A computer-implemented method, executed on a computing device, comprising:
A computer-implemented method, executed on a computing device, comprising:
accessing an ML object collection that defines a plurality of ML objects;
obtaining the specific ML object (claim 3)

identifying a specific ML object chosen from the plurality of ML objects defined within the ML object collection (claim 2)


Regarding claim 2, determining a usage criteria is a necessary component of allowing the requesting of access defined by permissions.
Instant 
16/247219
requesting permission to utilize the first ML object.
determining the usage criteria associated with the specific ML object (claim 2)


Regarding claim 3, Adding an object to a model is simply a narrow interpretation of testing an object for a model. Testing an ML object necessarily includes adding the ML object to the model in order to subsequently test performance or applicability. 
Instant 
16/247219
testing the first ML object for a probabilistic model.
adding the specific ML object to a probabilistic model (claim 4)


Regarding claim 9-11, and 17-19, The remaining claims are rejected under the same rational.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because claimed invention is directed to an abstract idea without significantly more. 

Regarding Claim 1
Step 1 Analysis: Claim 1 is directed to a computer implemented method, which is directed to a processes, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following limitations:
accessing an ML object collection that defines a plurality of ML objects
Identifying a first ML object chosen from the plurality of ML objects defined within the ML object collection.
As drafted, is a process that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above 
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “accessing an ML object collection” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). “a plurality of ML objects…the ML object collection” is simply an additional element that adds insignificant extra solution activity, as it is merely a nominal addition to the claim adding contextual content relevant to the “ML objects” MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a executing on a computing device to perform the abstract idea amounts to no more than mere instructions to apply the exception 
Regarding Claim 9
Step 1 Analysis: Claim 9 is directed to a computer program product, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following limitations:
accessing an ML object collection that defines a plurality of ML objects
Identifying a first ML object chosen from the plurality of ML objects defined within the ML object collection.
As drafted, is a process that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above limitations in the context of this claim encompasses: identifying (mental processes). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “accessing an ML object collection”, and “a product residing on a computer readable medium…executed by a processor” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a executing on a computing device to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17
Step 1 Analysis: Claim 17 is directed to a computer system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following limitations:
accessing an ML object collection that defines a plurality of ML objects
Identifying a first ML object chosen from the plurality of ML objects defined within the ML object collection.
As drafted, is a process that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above limitations in the context of this claim encompasses: identifying (mental processes). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “accessing an ML object collection”, and “a processor and memory configured to perform” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). “a plurality of ML objects…the ML object collection” is simply an additional element that adds insignificant extra solution activity, as it is merely a nominal addition to the claim adding contextual content relevant to the “ML objects” MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a executing on a computing device to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2/10/18
Step 1 Analysis: The rejection of Claim 1/9/17 is incorporated, therefore Claim 2/10/18 is directed to a computer system process/product, which is one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following additional limitations:
Requesting permission to utilize the first ML object
The rejection of claim 1/9/17 is incorporated, thus the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a executing on a computing device to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3/11/19
Step 1 Analysis: The rejection of Claim 1/9/17 is incorporated, therefore Claim 3/11/19 is directed to a computer system process/product, which is one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following additional limitations:
testing the first ML object for a probabilistic model
The rejection of claim 1/9/17 is incorporated, thus the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “testing” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). “the first ML object for a probabilistic model” is simply an additional element that adds insignificant extra solution activity, as it is merely a nominal addition to the claim adding contextual content relevant to the “machine learning objects” MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a executing on a computing device to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4/12/20
Step 1 Analysis: The rejection of Claim 3/11/19 is incorporated, therefore Claim 4/12/20 is directed to a computer system process/product, which is one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following additional limitations:
determining whether the first ML object is applicable with the probabilistic model
The rejection of claim 3/11/19 is incorporated, thus the claim recites an abstract idea. Further, the limitation “determining whether…object is applicable” (mental processes) also recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. “The first ML object is applicable with the probabilistic model” is simply an additional element that adds insignificant extra solution activity, as it is merely a nominal addition to the claim adding contextual content relevant to the “machine learning objects” MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a executing on a computing device to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 5/13/21
Step 1 Analysis: The rejection of Claim 4/12/20 is incorporated, therefore Claim 5/13/21 is directed to a computer system process/product, which is one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following additional limitations:
not using the first ML object with the probabilistic model
The rejection of claim 4/12/20 is incorporated, thus the claim recites an abstract idea. Further, the limitation “not using the first ML object” (mental processes) also recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. “the first ML object is applicable with the probabilistic model” is simply an additional element that adds insignificant extra solution activity, as it is merely a nominal addition to the claim adding contextual content relevant to the “machine learning objects” MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a executing on a computing device to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claims 6-8/14-16/22-24
	Claims 6-8/14-16/22-24 are rejected for the same reasons as claim 1-4/9-12/17-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4/9-12/17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feuz et al. “Ranking and automatic selection of machine learning models”.

Regarding Claim 1
	Feuz teaches, A computer-implemented method, executed on a computing device, comprising: (Pg 23 ¶002 “The systems and methods of the present disclosure can be implemented by or otherwise executed on one or more computing devices”) accessing an ML object collection that defines a plurality of ML objects; (Pg 6 ¶001-002 “The registry is populated with machine learning models from different providers, each specializing in specific tasks, with specified input and output types, and with performance and costs per inference. As explained previously, the API enables software applications from application developers to automatically select one or more models [accessing an ML object] from the registered ML models [plurality of ML objects]”) and identifying a first ML object chosen from the plurality of ML objects defined within the ML object collection. (Pg 6 ¶002 “For example, an API call from the app may be:  RecognizedText = recognizeHandwriting( HandwritingInput h) for handwriting recognition tasks” Examiner notes executing the API function to recognize handwriting is equivalent to identifying a particular model from the collection of models provided by the API.)

Regarding Claim 9
Feuz teaches, A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, (pg 25 ¶002 “The present disclosure can include a number of hardware components… each computing device can include one or more memory devices that store some or all of the machine-learned model…The one or more memory devices can also include instructions for implementing the machine-learned model or performing other operations. Example memory devices include RAM [computer readable memory]” when executed by a processor, cause the processor to perform operations comprising (Pg 25 ¶003 “processing devices [processor] that implement some or all of the machine-learned model and/or perform other related operations”) accessing an ML object collection that defines a plurality of ML objects; (Pg 6 ¶001-002 “The registry is populated with machine learning models from different providers, each specializing in specific tasks, with specified input and output types, and with performance and costs per inference. As explained previously, the API enables software applications from application developers to automatically select one or more models [accessing an ML object] from the registered ML models [plurality of ML objects]”) and identifying a first ML object chosen from the plurality of ML objects defined within the ML object collection. (Pg 6 ¶002 “For example, an API call from the app may be:  RecognizedText = recognizeHandwriting( HandwritingInput h) for handwriting recognition tasks” Examiner notes executing the API function to recognize handwriting is equivalent to identifying a particular model from the collection of models provided by the API.)

Regarding Claim 17
Feuz teaches, A computing system including a processor and memory configured to perform operations comprising: (Pg 25 ¶003 “processing devices that implement some or all of the machine-learned model and/or perform other related operations”) accessing an ML object collection that defines a plurality of ML objects; (Pg 6 ¶001-002 “The registry is populated with machine learning models from different providers, each specializing in specific tasks, with specified input and output types, and with performance and costs per inference. As explained previously, the API enables software applications from application developers to automatically select one or more models [accessing an ML object] from the registered ML models [plurality of ML objects]”) and identifying a first ML object chosen from the plurality of ML (Pg 6 ¶002 “For example, an API call from the app may be:  RecognizedText = recognizeHandwriting( HandwritingInput h) for handwriting recognition tasks” Examiner notes executing the API function to recognize handwriting is equivalent to identifying a particular model from the collection of models provided by the API.)

Regarding Claim 2/10/18
	Feuz teaches claim 1/9/17
	Further Feuz teaches, requesting permission to utilize the first ML object. (Pg 06 “An app developer can use the API to select one of the pre-trained ML models from a service provider to perform the tasks [requesting]” Examiner notes that an API provided by a service provider uses a handshake mechanism that corresponds to requesting permission)

Regarding Claim 3/11/19
	Feuz teaches claim 1/9/17
Further Feuz teaches, testing the first ML object (Pg 6-7 ¶003-¶001 “an API function such as lastRecognitionWasCorrect(boolean correctness) 
can be used as a feedback signal in order to guide selection of models to process future queries from the same app” Examiner notes that using the stated function corresponds to testing the ML object) for a probabilistic model (Pg 11 ¶002 “the machine-learned model can provide a probabilistic classification. For example, the machine-learned model can be able to predict, given a sample input, a probability distribution over a set of classes.”)

Regarding Claim 4/12/20
	Feuz teaches claim 3/11/19
Further Feuz teaches, determining whether the first ML object is applicable with the probabilistic model. (Pg 6-7 ¶003-¶001 “an API function such as lastRecognitionWasCorrect(boolean correctness) can be used as a feedback signal in order to guide selection of models to process future queries from the same app. Such a function can be used, e.g., to switch to a low-cost model that satisfies the app requirements” Examiner notes that using the function to determine whether or not the model will be used corresponds to determining if applicable) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8/14-16/22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Feuz. Further in view of McMahon et al. US Document ID US 20160048766 A1, hereinafter McMahon. 

Regarding claim 5/13/21
	Feuz teaches the method of claim 4/12/20
	Further Feuz teaches, it is determined that the first ML object is not applicable with the probabilistic model (Pg 6-7 ¶003-¶001 “an API function such as lastRecognitionWasCorrect(boolean correctness) can be used as a feedback signal in order to guide selection of models to process future queries from the same app. Such a function can be used, e.g., to switch to a low-cost model that satisfies the app requirements” Examiner notes that using the function to determine whether or not the model will be used corresponds to determining if not applicable)
	Feuz does not explicitly teach, the computer-implemented method further comprising: not using the first ML object with the probabilistic model. 
	However McMahon, when addressing issues related to selecting a model from a network, the computer-implemented method further comprising: not using the first ML object with the probabilistic model. (¶0007 “Testing includes utilizing a test set of data held out from each sub-dataset of each dataset to determine accuracy, discarding models [not using the first ML object] with insufficient predictive power”) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a system for generating and aggregating models from one or more arbitrary datasets and features as taught by McMahon to the disclosed invention of Feuz.	One of ordinary skill in the arts would have been motivated to make this modification to implement a system for handling multiple models effectively because “monolithic modeling procedures produce one-dimensional predictions and do not account for additional predictive power that may be provided from other institutions” (McMahon ¶0006)

Regarding claim 6/14/22
	Feuz teaches the method of claim 4/12/20
Further Feuz teaches, identifying an ML object chosen from the plurality of ML objects defined within the ML object collection. (Pg 6 ¶002 “For example, an API call from the app may be:  RecognizedText = recognizeHandwriting( HandwritingInput h) for handwriting recognition tasks” Examiner notes executing the API function to recognize handwriting is equivalent to identifying a particular model from the collection of models provided by the API.)
Feuz does not explicitly teach, an additional ML object.
	However McMahon, when addressing issues related to selecting a model from a network, an additional ML object (¶0007 “The method further comprises testing each model on the dataset” Examiner notes that identifying/testing on each model corresponds to an additional ML object)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a system for generating and aggregating models from one or more arbitrary datasets and features as taught by McMahon to the disclosed invention of Feuz.	One of ordinary skill in the arts would have been motivated to make this modification to implement a system for handling multiple models effectively because “monolithic modeling procedures produce one-dimensional predictions and do not account for additional predictive power that may be provided from other institutions” (McMahon ¶0006)

Regarding claim 7/15/23
	Feuz/McMahon teaches the method of claim 6/14/22
Further Feuz teaches, the additional ML object (Pg 6-7 ¶003-¶001 “an API function such as lastRecognitionWasCorrect(boolean correctness) 
can be used as a feedback signal in order to guide selection of models to process future queries from the same app” Examiner notes that using the stated function corresponds to testing the ML object) for a probabilistic model (Pg 11 ¶002 “the machine-learned model can provide a probabilistic classification. For example, the machine-learned model can be able to predict, given a sample input, a probability distribution over a set of classes.”)

Regarding claim 8/16/24
	Feuz/McMahon teaches the method of claim 7/15/23
Further Feuz teaches, determining whether the additional ML object is applicable with the probabilistic model. (Pg 6-7 ¶003-¶001 “an API function such as lastRecognitionWasCorrect(boolean correctness) can be used as a feedback signal in order to guide selection of models to process future queries from the same app. Such a function can be used, e.g., to switch to a low-cost model that satisfies the app requirements” Examiner notes that using the function to determine whether or not the model will be used corresponds to determining if applicable) 
Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US-20170063904-A1, teaches system for utilizing and selecting a plurality of ML Algorithms for Security applications.
Luo et al. teaches methods for automatic selection of machine learning algorithms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 5:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122                                                     

/ERIC NILSSON/Primary Examiner, Art Unit 2122